Mr. Chief Justice IIollebich delivered the opinion of the court: On February 1, 1933 claimant filed its complaint herein and seeks to recover the sum of Eighteen Dollars and Seventy-nine Cents ($18.79) for stationery and supplies furnished to the respondent under date of January 19, 1931. There was an ample balance in the proper appropriation when the stationery and supplies were ordered, but the appropriation had lapsed by the time this claim was filed, and consequently payment was refused by the department. There is no question but what the merchandise in question was ordered by the respondent and delivered to it; nor is it contended that the prices charged are excessive. Award is therefore entered in favor of the claimant for the sum of Eighteen Dollars and Seventy-nine Cents ($18.79).